Citation Nr: 0518025	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left leg injury.

3.  Entitlement to service connection for a left arm injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from September 
1973 to July 1982 and that he had several periods of active 
duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In April 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The issues of service connection for a left leg injury and a 
left arm injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is probative evidence that the veteran was exposed 
to acoustic trauma in active service.

2.  The competent medical evidence of record establishes that 
the veteran's current bilateral hearing loss disability is 
related to active service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a service connection claim for bilateral 
hearing loss in June 2001.  In an April 2004 Board hearing, 
the veteran testified that he sustained acoustic trauma in 
service as a gunner on a M-42 duster, which he indicated is a 
tank with two cannons that fire roughly 320 rounds per 
minute.  He stated that he was the person loading the guns, 
causing him to be exposed to really loud noises about once a 
year for 12 years during his annual two-week duties.  He 
stated that he first noticed his hearing loss in 1992 and was 
fitted for hearing aids.  He also noted that he did not have 
any hearing problems prior to service.  The veteran's wife 
testified that the veteran's hearing loss is hard to deal 
with because she has to make adjustments to her job to go 
with him to appointments and be there for him with his job so 
that they do not yell at him.  She also stated that she 
fainted once and he could not help her because he could not 
hear what was going on, and that once there was a shooting in 
the neighborhood and she was afraid the veteran would come 
outside, being unable to hear what was going on.  She 
indicated that she has to come up and touch him for him to 
hear you.  In sum, the veteran contends that his current left 
ear hearing loss is the direct result of his in-service noise 
exposure in service, entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law. 38 C.F.R. § 
3.6(d)(4) (2004).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the Board finds that the evidence establishes that 
the veteran has a bilateral hearing loss disability.  A June 
1992 private audiogram report shows a diagnosis of bilateral 
mild sloping to severe sensorineural hearing loss.  The 
veteran was found to be a candidate for hearing aids.  An 
August 1999 private treatment report shows long-term hearing 
loss and the use of hearing aids.  An August 2001 VA clinical 
note also shows chronic bilateral hearing loss.  

On the authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
90
85
80
90
LEFT
60
75
85
95
100

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 89 in the left ear.  The VA 
audiologist noted cochlear damage and some conduction 
abnormality, and found moderate to severe, mixed loss with 
air-bone gaps 10-55 dB.  

A May 2003 private audiogram report shows severe to profound 
bilateral sensorineural hearing loss.  In May 2004, a private 
treatment report shows that the veteran was fitted again for 
hearing aids.  

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
noise trauma.

The veteran contends that he sustained acoustic trauma during 
his annual two-week duties as a gunner on a M-42 duster.  The 
record shows that the veteran served in the U.S. Army 
National Guard from January 1973 to July 1982 with a primary 
MOS of Light AD Artillery Crmn and secondary MOS of ADA Short 
Range Gunnery Crmn.  A June 1981 Statement of Medical 
Examination and Duty Status indicates that the veteran's job 
required him to work with a M4241 Gun.  The National Guard 
Bureau Retirement Credits shows that the veteran was in 
active duty and active duty for training when his MOS 
involved working in the Artillery and Gunnery division.  In 
light of the veteran's military occupational specialty, the 
Board finds that the record corroborates the veteran's 
assertion of being exposed to acoustic trauma in active 
service.    

The medical evidence shows that the veteran currently has a 
bilateral hearing loss disability.  The military records also 
confirm the veteran's contentions that he was exposed to 
acoustic trauma during active service.  The determinative 
question becomes whether the evidence reveals a medical link 
between active service and his current hearing loss 
disability.  

On a September 1978 service reenlistment record, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
20
LEFT
20
20
15
35
55

This examination report shows that the veteran had a left ear 
hearing loss disability for VA purposes in September 1978, 
which is subsequent to one of the veteran's two-week periods 
of active duty for training.  See 38 C.F.R. § 3.385.

An October 2001 VA audiology note shows the veteran's reports 
of his hearing loss beginning during service because of 
exposure to heavy artillery gunfire (tanks, machine guns).  
Upon examination, the audiologist found that the veteran's 
pattern of cochlear damage was consistent with noise-induced 
hearing loss.

A June 2002 private medical statement shows treatment for 
severe hearing loss related to the veteran's military duty.

A May 2004 private report of hearing aid evaluation and 
fitting shows the veteran's reports of noise exposure from 
heavy artillery gunfire during his active service.  The 
audiologist noted that during a follow-up visit in April 
2004, the veteran provided the audiologist with his complete 
file of previous audiological records dating back to 1992.  
The audiologist stated that he agreed with the previous 
examiner's assessment that the pattern of high frequency 
cochlear damage evident in these records is consistent with 
noise-induced hearing loss.  

Based on a review of the record, the Board resolves all doubt 
in the veteran's favor and finds that the medical evidence 
relates the veteran's current bilateral hearing loss 
disability to his acoustic trauma sustained in active 
service.   Thus, the Board finds that service connection for 
bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the rules and payment of monetary benefits.


REMAND

The veteran filed claims of service connection for a left leg 
injury and a left arm injury.  In the April 2004 Board 
hearing, the veteran testified that he injured his left leg 
and left arm in service in 1981 during two weeks of winter 
camp training in Camp Riley, Minnesota.  He stated that he 
was performing a recoil when he slipped and fell off the top 
tier, suffering severe blows to his left arm and left leg.  
He stated that now he has stiffness and pain in his left leg 
depending on the weather, and finds it hard to walk.  He also 
stated that his left arm feels like he has tennis elbow or 
tendonitis and that it hurts to lift heavy things. 

The service medical records show that on June 16, 1981 the 
veteran was treated for contusions and abrasions in the Camp 
Riley dispensary after falling off of a tank and striking his 
left arm and left leg.  His left arm was put into a sling.  
X-ray examination showed no obvious fracture or dislocation 
of the left arm.  A Statement of Medical Examination and Duty 
Status also shows that the veteran was on active duty on June 
16, 1981 and was readjusting the recoil cylinders on the 
M42A1 Gun, when the wrench slipped causing him to lose his 
balance and fall off the M42 track striking his leg and arm.  
A National Guard Bureau Retirement Record verifies that the 
veteran was in active duty for training on June 16, 1981.

Thus, the evidence shows an injury to the left arm and left 
leg during active service and current complaints of left arm 
and left leg pain.  The unresolved issues are whether the 
veteran has a current left arm or left leg disability, and if 
so, whether there is any relationship between any current 
disabilities and the in-service left arm and left leg 
injuries.  These are medical questions, and where the 
determinative issues involve medical causation or diagnosis, 
a competent medical opinion on the matter is needed.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A review of the 
record shows that the veteran has never been afforded a VA 
examination for compensation purposes.  Thus, the veteran 
should be afforded the proper medical examination.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, etiology, severity, 
and date of onset of any left leg and/or 
left arm disabilities.  The examiner 
should first state whether the veteran 
has any disabilities involving his left 
leg and/or left arm.  If the veteran is 
found to have a left leg and/or left arm 
disability, the examiner should give an 
opinion as to whether it is at least as 
likely as not (50-50 chance) that the 
veteran's current disabilities are 
related to his in-service injuries to his 
left leg and left arm.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided, that fact 
should be noted and the AMC should 
explain in detail why securing the 
opinion is not possible.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


